Citation Nr: 1502825	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis. 

2.  Entitlement to a disability rating in excess of 10 percent for residuals of fracture of the right ankle with limitation of motion.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) based upon service-connected disability. 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2010 rating decisions of the St. Petersburg, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was scheduled to appear for a hearing before the Board in December 2014; however, he failed to appear.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Veteran's attorney requested a copy of the Veteran's claims folder in December 2014.  However, the Board notes that he had already been provided a copy in September 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's increased rating and TDIU claims must be remanded for further evidentiary development.

A May 2011 Authorization to Disclose Information to the Social Security Administration (SSA) indicates that the Veteran may have applied for disability benefits from the SSA.  The medical evidence received with this authorization is related to nonservice-connected olecranon bursitis and degenerative disc disease of the lumbar and cervical spine.  It is unclear whether the Veteran actually filed a claim for SSA benefits, and, if so, whether all records related to the claim have been obtained.  Accordingly, an attempt must be made to obtain any SSA records pertaining to a claim by the Veteran for benefits.  38 C.F.R. § 3.159(c)(2) (2014).

On remand, any records regarding the Veteran's termination of employment with the U.S. Postal Service (USPS) as a result of his service-connected right foot and right ankle disabilities should be obtained.  In addition, updated VA treatment records should be obtained and he should be afforded current VA examinations, as described below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran complete a return a VA Form 21-8940.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since May 2010.

3.  Make arrangements to obtain all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.  

4.  Make arrangements to obtain any records regarding the Veteran's termination of employment with the U.S. Postal Service as a result of his service-connected right foot and right ankle disabilities.

5.  Thereafter, the Veteran should be scheduled for an appropriate VA examination of his right ankle and right foot.  The claims folders should be made available to and reviewed by the examiner.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected plantar fasciitis and residuals of fracture of the right ankle.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible. 

All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist to determine the limitations imposed by his service-connected plantar fasciitis and residuals of fracture of the right ankle.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.  The claims folders should be made available to and reviewed by the examiner.  

7.  Following the completion of the foregoing, and undertaking any other development it deems necessary, review the record and adjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued an appropriate statement of the case, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

